Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
  The Information Disclosure Statement (IDS) submitted on 10/24/2021 and 04/07/2022 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Abstract
Abstract is objected to because it uses the phrase “… are disclosed herein” in line 1. The Abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. The form and legal phraseology often used in patent claims, such as "means", "said," and using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc. should be avoided. Correction is required. See MPEP 608.01(b).

Claim Objections
Claim 4 is objected to because claim 4 in line 4 uses the term “communicatingly…” it should apparently be “communicatively…”. 
Claims 4 and 8 are objected to because Claim 4 in lines 2 and 4 and claim 8 in line 2 use “L2”, the Examiner believes that the applicant meant to recite “Layer 2” instead of "L2". Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 3, 13, 15, 16, 19 and 20  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brendel et al. (US. Pub. No. 2014/0126418 A1, hereinafter Brendel).

 Regarding claim 1. 
       Brendel teaches a computer-implemented method comprising: 2providing a virtual Layer 3 network in a virtualized cloud environment (Brendel teaches in Para. [0043] a virtual layer-3 is provided for use by a cloud computing (i.e., virtualized cloud environment)), the virtual 3Layer 3 network hosted by an underlying physical network (Brendel teaches how the virtual layer-3 and virtual router connects two or more virtual networks. Virtual networks are overlaid upon physical networks in the in [Abstract] and further teaches how the physical networks are used to physically transfer the data over the virtual network (i.e., virtual layer-3), and the performance of the virtual network is about the same as that of the physical network in Para. [0114]. This indicates that the virtual layer 3 network which is a “virtual network” is hosted by the physical network); and 
           4providing a virtual Layer 2 network in the virtualized cloud environment (Brendel teaches in Para. [0043] a virtual layer-2 is provided for use by a cloud computing (i.e., virtualized cloud environment)), the 5virtual Layer 2 network hosted by the underlying physical network (Brendel teaches in Fig. 2 and Para. [0025] the virtual layer-2 networks include virtual networks VN1, VN2, and VN3 connected on-premises hosted-server location 106 and further the virtual networks VN1, VN2, and VN3 which are in the virtual layer-2 use or accommodated by the same underlying physical networks).
Regarding claim 2. 
         Brendel teaches further teaches wherein the virtual Layer 2 network comprises a virtual local area network (VLAN) (Brendel teaches in Fig. 2 and Para. [0025] Fig. 2 shows a hybrid cloud network with overlaid user-configurable virtual layer-2 networks and layer-2 LAN (Ethernet) networks that physically connect on-premises location 104).
   Regarding claim 3. 
               Brendel teaches wherein the VLAN comprises a plurality of endpoints (Brendel teaches in Para. [0148] the VLAN divides an existing LAN into smaller virtual LANs (i.e., a plurality of endpoints) that are separate from one another and define their own broadcast domain).
      Regarding claim 13. 
              Brendel further teaches  2sending an IP packet from a first compute instance in the VLAN, the IP packet 3comprising a destination IP address of a second compute instance within the VLAN (Brendel teaches in Para. [0146]-[0148] sending to the destination physical IP and MAC address of the future packets in a virtualization system and standard known as a VLAN. A VLAN uses extra tag bits in the Ethernet header to specify a portion of a LAN as a sub-network segment); 
            4receiving the IP packet at a first VNIC associated with the first compute instance (Brendel teaches in Para. [0013] IP packets are sent over the internet virtualization host may provision virtual NIC VNIC 16 (i.e., first VNIC) for each virtual machine VM node 14, and connect each VNIC 16 to a physical NIC 18 for the virtual servers); encapsulating the IP packet at the first VNIC (Brendel teaches in Para. [0013] IP packets are sent over the internet virtualization host may provision virtual NIC VNIC 16 (i.e., first VNIC) for each virtual machine VM node 14 and encapsulation of a virtual-network packet with a physical packet when the virtual-network packet is passed through a virtual router as clearly disclosed in Para. [0057]); and 
              6forwarding the IP packet to the second compute instance via a first switch, 7wherein the first switch and the first VNIC together for the pair communicating coupled with 8the first compute instance (Brendel teaches in Para. [0013] IP packets are sent over the internet virtualization host may provision virtual NIC VNIC 16 (i.e., first VNIC) for each virtual machine VM node 14 and local networks are usually layer-2 Ethernet networks that use Media-Access-Controller (MAC) addresses further using the IP and MAC addresses for that gateway node VN1G. Gateway node VN1G is a port on virtual router 330, and packet is then switched over VN2 to the final destination node as disclosed in Para. [0074]). But, Brendel in view of Sun does not explicitly teach 5encapsulating the IP packet at the first VNIC.
       Regarding claim 15. 
             Brendel teaches wherein the virtual Layer 2 network comprises a plurality of virtual local area networks (VLANs), and wherein each of the plurality of VLANs comprises a plurality of endpoints (Brendel teaches in Para. [0148] separating LANs into smaller VLANs (i.e., a plurality of VLANs) can improve LAN performance since certain kinds of traffic can be contained within a single broadcast domain and a virtual network as described herein can span several physical networks (i.e., a plurality of endpoints)).
    Regarding claim 16. 
              Brendel teaches wherein the plurality of VLANs comprises a first VLAN and a second VLAN, wherein the first VLAN comprises a plurality of first endpoints, and wherein the second VLAN comprises a plurality of second endpoints (note that the divided LAN into a smaller VLANs indicates a plurality of VLANs and thus, one of the divided smaller VLANs include a first and a second VLANs and therefore, Brendel teaches in Para. [0148] how the LAN divided into smaller VLANs).
      Regarding claims 19 and 20. 
         Claims 19 and 20 incorporate substantively all the limitation of claim 1 in a system and a non-transitory computer-readable storage medium form and are rejected under the same rationale. Furthermore, regarding the claim limitations of host machine, virtual device and one or more processors, Brendel teaches in Para. [0003], [0009], [Abstract] and [0165]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brendel in view of Sun (US. Pub. No. 2016/0218972 A1, hereinafter Sun).

 Regarding claim 4. Brendel teaches the method of claim 3. 
      Brendel further teaches wherein the plurality of endpoints comprises a 2plurality of compute instances, wherein the VLAN comprises a plurality of L2 virtual network 3interface cards (VNICs) (Brendel teaches in [0013] a Local-Area-Network (LAN) that connects network interface controllers (NIC) and router 22. The virtualization host may provision virtual NIC VNIC 16 for each virtual machine VM node 14 and further teaches in Para. [0026] that the virtual networks VN1, VN2, and VN3 are layer-2 networks (i.e., a plurality of virtual network layers-2), using virtual Ethernet addresses to identify nodes (the plurality of endpoints) on the virtual network). But, Brendel does not explicitly teaches that wherein each of the plurality of compute instances is communicatingly coupled with a pair comprising a unique L2 virtual network interface card (VNIC) and a unique switch.
          However, Sun teaches wherein each of the plurality of compute instances is communicatingly coupled with a pair comprising a unique L2 virtual network interface card (VNIC) and a unique switch (Sun teaches in Para. [0034]-[0035] network resources in the form of one or more virtual network interface cards (vNICs). Each vNIC generally has a unique MAC address and the hypervisor 120 may include virtual switch 122 that functions as a layer-2 switch to facilitate communication among virtual machines 110 connecting to the same hypervisor 120, as well as to other network(s) not shown in FIG. 3).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sun by including unique L 2 and switch ([0034]-[0035]) into the teachings of Brendel that includes a plurality of virtual networks VN1, VN2, and VN3 in a layer-2 with VNIC ([0013] and [0026]). One would have been motivated to do so in order to reduce the risk of a MAC address table overflowing as a number of physical network devices connecting to the network switch is limited by a number of ports at the network switch. So that the method enables reducing likelihood of flooding at access switch or core switch, thus reducing network performance degradation in a virtualized computing environment in an efficient manner.
Regarding claim 5. 
         Sun further teaches wherein the plurality of switches together comprise a distributed switch (Sun teaches in Fig. 1 and Para. [0015] multiple switches in different locations in a virtualized environment).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sun by including multiple network devices which can be connected to different switches for example, access and core switches ([0015]) into the teachings of Brendel invention. One would have been motivated to do so since this method enhances the use of physical Ethernet NICs with faster speed and thus, helps the system to configure virtual machine port groups and VM kernel ports in an efficient manner.

 Regarding claim 6.
            Sun further teaches wherein each of the plurality of switches routes outbound traffic according to a mapping table received from the VNIC paired with the switch (Sun teaches in Fig. 3, Para. [0013] when a unicast packet arrives and its destination MAC address is not found in its MAC address table, the network switch will send the unicast packet (i.e., outbound traffic) to all ports and further teaches in Par. [0055] MAC address table 152/162 of access switch 150 or core switch 160. This is because the number of vNICs (see 118 in FIG. 3 again) connected to virtual switch 122 is generally limited (e.g., up to 1024 vNICs)…).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sun by including mapping MAC address table to send unicast packet to all ports in efficient manner ([0013] and [0055]) into the teachings of Brendel invention. One would have been motivated to do so in order to easily configure a maximum number of vNICs for example, up to 1024 table entries to efficiently to connect multiple virtual machines supported by multiple hosts 140. 
  Regarding claim 7. 
             Brendel in view of Sun further teaches wherein the mapping table identifies interface-to- MAC address mapping for the endpoints within the VLAN (Brendel teaches in Para. [0148] a VLAN is disclosed and Sun also teaches in Para. [0026] access switch 150 may store an association between the shared MAC address and an interface via which the request message is received in MAC address table 152). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sun by including interface MAC address table ([0026]) into the teachings of Brendel by including a VLAN ([0148]). One would have been motivated to do so in order to find easily the interface via which the reply message should be sent within the VLAN in an efficient manner.
 Regarding claim 8. 
          Sun further teaches instantiating the pair comprising the unique L2 VNIC and the switch on a network virtualization device (NVD) (Sun teaches in Para. [0033]-[0035] each vNIC generally has a unique MAC address and the hypervisor 120 may include virtual switch 122 that functions as a layer-2 switch to facilitate communication among virtual machines 110 include one or more virtual processors 112, virtual memory 114, storage resources in the form of one or more virtual disks 116 (i.e., network virtualized device) connecting to the same hypervisor 120).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sun by including unique L 2 and switch ([0033]-[0035]) into the teachings of Brendel invention. One would have been motivated to do so in order to reduce the risk of a MAC address table overflowing as a number of physical network devices connecting to the network switch is limited by a number of ports at the network switch. So that the method enables reducing likelihood of flooding at access switch or core switch, thus reducing network performance degradation in a virtualized computing environment in an efficient manner.
Regarding claim 9. 
            Brendel in view of Sun further teaches 129KILPATRICK TOWNSEND 74951662 1receiving a packet addressed for one of the plurality of compute instances at the unique VNIC of one of the plurality of compute instances from another endpoint within the 4VLAN (Brendel further teaches about the VLAN that VLAN divides an existing LAN into smaller virtual LANs (i.e., a plurality of endpoints) that are separate from one another and define their own broadcast domain and the VINIC virtualization host may provision virtual NIC VNIC 16 in Para. [0013] and [0148] Sun also teaches about receiving and sending based on the MAC address in Para. [0013] and [0023]); and 5learning with the unique VNIC of the one of the plurality of compute instances 6mapping of the other endpoint (Sun teaches in Para. [0034]-[0035] about the unique address of each VNIC and how the hypervisor 120 maintains a mapping between virtual resources allocated to virtual machines 110 and physical resources provided by hardware 130 of host 140).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sun by including providing unique address to each VNIC ([0034]-[0035]) into the teachings of Brendel by including VLAN ([0148]). One would have been motivated to do so in order to reduce broadcast traffic and further the VLANs enable logical grouping of end-stations that are physically dispersed on a network so that the end stations easily communicate with the VNIC in an efficient manner. 
Regarding claim 110. 
         Sun further teaches wherein the mapping of the other endpoint 2comprises interface-to-MAC address mapping of the other endpoint (Sun teaches in Para. [0025]-[0026] and [0034]-[0035]).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sun by including interface-to-MAC address ([0025]-[0026] and [0034]-[0035]) into the teachings of Brendel invention. One would have been motivated to do so since this method provides a secure way to find senders or receivers in the network and MAC address helps to prevent unwanted network access and further, MAC address is a unique number, hence it can be used to track the device in an efficient manner.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brendel in view of Sun further in view of Sridharan et al. (US. Pub. No. 2013/0061047 A1, hereinafter Sridharan).

Regarding claim 111. Brendel in view of Sun teaches the method of claim 9. 
              Brendel in view of Sun does not explicitly teach 2decapsulating the received packet with the unique VNIC of the one of the 3plurality of compute instances; and 4forwarding the decapsulated packet to the one of the plurality of compute 5instances.
            However, Sridharan teaches decapsulating the received packet with the unique VNIC of the one of the 3plurality of compute instances (Sridharan teaches in Fig. 4B and Para. [0120] the NIC 408 performs decapsulation of packets received from an external network); and 
             forwarding the decapsulated packet to the one of the plurality of compute 5instances (Sridharan teaches in Para. [0107] forwarding of the packet obtained after decapsulation. For example, the NIC processor 410 may use the mapping table 420, along with a tenant ID or Virtual Subnet ID obtained from the packet header, to determine an address translation for the packet).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sridharan by including the method of decapsulating a packet ([0107]) into the teachings of Brendel in view of Sun invention. One would have been motivated to do so in order to implementation of network policies can be performed securely and efficiently. Improvement in the efficiency of virtualized computing can be achieved by implementing network policies directly in the NIC hardware. Unsupervised and malicious use of the physical network can be prevented. Latency of data flow can be prevented. The efficiency of the address translation and flexible and dynamic allocation of services to servers in network can be improved.
Regarding claim 112. 
           Sun further teaches learning with the one of the 2plurality of compute instances IP address-to-MAC address mapping of the other endpoint (Sun teaches in Para. [0033]-[0035]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sun by including interface-to-MAC address ([0034]-[0035]) into the teachings of Brendel in view of Sridharan invention. One would have been motivated to do so since this method provides a secure way to find senders or receivers in the network and MAC address helps to prevent unwanted network access and further, MAC address is a unique number, hence it can be used to track the device in an efficient manner.
 Regarding claim 114. Brendel in view of Sun teaches the method of claim 13.
                Brendel further teaches receiving the IP packet at a second VNIC, wherein the second VNIC is associated with the second compute instance (Brendel teaches in Para. [0139] receive packets for the virtual IP address in Ethernet payload 152. A receive packets for the virtual IP address in Ethernet payload 152); and forwarding the IP packet from the second VNIC to the second compute instance (Brendel teaches in Para. [0065] and Para. [0076] forward a virtual-network packet to first interface VN1G on virtual router 330 by using the virtual MAC address of virtual router 330 from first interface VN1G to second interface VN2G (i.e., second VNIC)). But, Brendel in view of Sun does not explicitly teach decapsulating the IP packet at the second VNIC. 
              However, Sridharan teaches decapsulating the IP packet at the second VNIC (Sridharan teaches in Para. [0150] Virtual Subnet ID that identifies a virtual network on which the destination VM resides, the NIC processor 1110 may decapsulate packets to obtain any appropriate network policy information). 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sridharan by including a method of decapsulation of packets ([0150]) into the teachings of Brendel in view of Sun invention. One would have been motivated to do so since the method of IP packet traveling process of decapsulation can reverse the packet traveling by removing the information, and a destination device can read the original data in an efficient manner.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brendel in view of DeCusatis et al. (US. Pub. No. 2014/0328340 A1, hereinafter DeCusatis).

Regarding claim 17. Brendel teaches the method of claim 16.
            Brendel does not explicitly teach wherein each of the plurality of VLANs has a unique identifier. 
            However, DeCusatis teaches wherein each of the plurality of VLANs has a unique identifier (DeCusatis teaches in Para. [0066]-[0067]).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DeCusatis by including a method of using VLAN unique identifier ([0066]-[0067]) into the teachings of Brendel in view of Sun invention. One would have been motivated to do so in order to virtual switches communicate to each other and exchange configuration information between their neighboring virtual switches to ensure that the overall fabric configuration is consistent. The movement of virtual machines is enabled among various physical locations in architecture without changing the target VLAN the virtual machine uses to log in.
Regarding claim 118. Brendel teaches the method of claim 16.        
              Brendel in view of DeCusatis wherein one of the plurality of first endpoints in 2the first VLAN communicates with one of the plurality of second endpoints in the second 3VLAN (note that the divided LAN into a smaller VLANs broadcasting within a single broadcast domain indicates how the VLANS communicate as disclosed in Para. [0148] and DeCusatis also teaches in Para. [0045] communication via one or more networks 304, which may include local area networks (LANs), virtual local area networks (VLANs. Note that VLANs indicates one or more and thus, this indicates the second VLAN)).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DeCusatis by including a method of using VLANs ([0045]) into the teachings of Brendel in view of Sun invention. One would have been motivated to do so in order to facilitate communication between a plurality of network devices to share resources via more than one network in an efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455